Exhibit 10.4

 

NOTE:  Stock options granted to members of the Managing Committee (“Optionees”)
of U.S. Bancorp (the “Company”) on and after April 21, 2015 will have the terms
and conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Morgan Stanley Website at www.stockplanconnect.com
(or the website of any other stock plan administrator selected by the Company in
the future).  The Grant Summary may be viewed at any time on this Website, and
the Grant Summary may also be printed out.  In addition to the individual terms
and conditions set forth in the Grant Summary, each stock option will have the
terms and conditions set forth in the form of Non-Qualified Stock Option
Agreement below.  As a condition to each stock option grant, Optionee accepts
the terms and conditions of the Grant Summary and the Non-Qualified Stock Option
Agreement.

 

U.S. BANCORP

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, together with the Grant Summary which is incorporated herein by
reference (collectively, the “Agreement”), sets forth the terms and conditions
of a stock option for the purchase of common stock of the Company, par value
$0.01 per share (the “Common Stock”), granted to Optionee by the Company.  The
grant of the Option is pursuant to the Company’s 2015 Stock Incentive Plan,
which was approved by shareholders on April 21, 2015 (the “Plan”), and is
subject to its terms.  Capitalized terms not defined in the Agreement shall have
the meaning ascribed to such terms in the Plan.

 

The Company and Optionee agree as follows:

 

1.             Grant of Option

 

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants Optionee the right and option (the “Option”) to purchase all or any part
of an aggregate of the number of shares of Common Stock set forth in Optionee’s
Grant Summary at the exercise price per share set forth in the Grant Summary. 
The date of grant of the Option (the “Grant Date”) and the expiration date of
the Option (the “Expiration Date”) also are set forth in Optionee’s Grant
Summary.  The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

 

2.                                      Vesting of Exercise Rights; Forfeiture;
Expiration

 

(a)           Time-Based Vesting Conditions; Expiration.  Subject to the terms
and conditions of the Agreement, the Option (or a portion thereof) shall vest
and may be exercised on or after the date or dates set forth in Optionee’s Grant
Summary (each such date, a “Scheduled Vesting Date”) if Optionee remains
continuously employed by the Company or an Affiliate of the Company until the
applicable Scheduled Vesting Date.  Except as otherwise provided in the
Agreement, if Optionee ceases to be an employee of the Company or any Affiliate
prior to an applicable Scheduled Vesting Date, any portion of the Option that
has not previously become vested in accordance with the Grant Summary shall be
immediately and irrevocably forfeited.  Vested Options shall terminate and shall
no longer be exercisable at the close of business on the Expiration Date, or on
such earlier date as provided in this Section 2.

 

--------------------------------------------------------------------------------


 

(b)           Accelerated Vesting of Exercise Rights Upon Death. 
Notwithstanding the vesting provisions contained in Section 2(a), and subject to
the other terms and conditions of the Agreement, if Optionee dies while in the
employ of the Company or any Affiliate, then the vesting of the Option will
accelerate upon the death of Optionee, and the Option will be fully exercisable
in whole or in part at any time up to the earlier of (i) the last day of the
three-year period commencing on the date of Optionee’s death and (ii) the
Expiration Date of the Option.  The Option may be exercised by the personal
representatives or administrators of Optionee or by any Person or Persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution.

 

(c)           Continued Vesting of Exercise Rights Upon Retirement or
Disability. Notwithstanding the vesting provisions contained in Section 2(a),
and subject to the other terms and conditions of the Agreement, upon the
Retirement (as defined in Section 9) or Disability (as defined in Section 9) of
Optionee, the unvested portion of the Option at the time of such Retirement or
Disability shall not be forfeited, and instead will become exercisable in
accordance with the terms of the Agreement as though such Retirement or
Disability had never occurred.  Notwithstanding the foregoing, if Optionee shall
die following Disability or Retirement (but prior to the Expiration Date of the
Option), then the unvested portion of the Option at the time of Optionee’s
death, if any, will become exercisable in its entirety immediately upon
Optionee’s death, and the Option will be exercisable in whole or in part by the
personal representatives or administrators of Optionee, or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution, at any time up to the earlier of (i) the last day
of the three-year period commencing on the date of Optionee’s death and (ii) the
Expiration Date of the Option.

 

(d)           Extended Period to Exercise Option Following Early Retirement.  If
Optionee’s employment is terminated by reason of Early Retirement (as defined in
Section 9), Optionee may exercise the portion of the Option that was vested on
the date of such termination of employment at any time up to the earlier of
(i) the last day of the three-year period commencing on the date of such
termination of employment and (ii) the Expiration Date of the Option.  If
Optionee shall die following Early Retirement (but prior to the termination or
expiration of the Option as determined in accordance with the immediately prior
sentence), the personal representatives or administrators of Optionee, or the
Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution, may exercise the Option in
accordance with the provisions of this Section 2(d).

 

(e)           Accelerated Vesting of Exercise Rights Upon Qualifying
Termination.  Notwithstanding the vesting provision contained in Section 2(a),
and subject to the other terms and conditions of the Agreement, if Optionee’s
employment is terminated pursuant to a Qualifying Termination (as defined in
Section 9), the vesting of the Option will be accelerated and the Option may be
exercised in full immediately upon such Qualifying Termination.  Further, upon a
Qualifying Termination, Optionee shall have the right to exercise the Option for
a period of one year following such Qualifying Termination; provided, however,
that no provision of this Section 2(e) shall shorten the period in which the
Option may be exercised in the event of death, Disability, Retirement or Early
Retirement as provided herein; and, provided further, that no Option shall be
exercisable after the Expiration Date of the Option.

 

(f)            Termination for Cause.  If Optionee’s employment is terminated
for Cause, the Option shall be terminated in its entirety and shall not be
exercisable at any time on or after the date of the misconduct.

 

2

--------------------------------------------------------------------------------


 

(g)           Exercise of Option Following Termination of Employment for any
Reason other than Cause, Death, Disability, Retirement, Early Retirement or
Qualifying Termination.  If Optionee’s employment shall be terminated for any
reason other than Cause, death, Disability, Retirement, Early Retirement or a
Qualifying Termination, Optionee may exercise the Option, to the extent that the
Option was exercisable by Optionee on the date of the termination of employment,
at any time up to the earlier of (i) 90 days after such termination and (ii) the
Expiration Date of the Option.

 

(h)           Forfeiture upon Violation of Confidentiality and Non-solicitation
Agreement.  Notwithstanding any other provisions in this Agreement, if Optionee
violates the terms of any confidentiality and non-solicitation agreement between
the Company or an Affiliate and Participant, the Option shall terminate in its
entirety and may no longer be exercised by Optionee (or by any representative or
administrator of Optionee or any transferee of the Optionee by will or the
applicable laws of decent and distribution) at any time on or after the
occurrence of any such violation.

 

3.             Special Risk-Related Cancellation Provisions

 

Notwithstanding any other provision of the Agreement, if at any time subsequent
to the Grant Date the Committee determines, in its sole discretion, that
Optionee has, (i) failed to comply with Company policies and procedures,
including its Code of Ethics and Business Conduct, (ii) violated any law or
regulation, (iii) engaged in negligent or willful misconduct, or (iv) engaged in
activity resulting in a significant or material control deficiency under the
Sarbanes-Oxley Act of 2002, and such failure, violation, misconduct or activity
(A) demonstrates an Inadequate Sensitivity (as defined below) to the inherent
risks of Optionee’s business line or functional area, and (B) results in, or is
reasonably likely to result in, a material adverse impact (whether financial or
reputational) on the Company or Optionee’s business line or functional area, all
or part of the Option granted under the Agreement that has not yet become vested
(i.e. the portion that has not yet become exercisable) at the time of such
determination may be cancelled, and, if so cancelled, all or such part of the
Option will not become exercisable.  “Inadequate Sensitivity” means Optionee has
engaged in imprudent activities that subject the Company to risk outcomes in
future periods, including risks that may not be apparent at the time the
activities are undertaken.

 

4.             Securities Law Compliance

 

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws.  The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock.  The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

 

5.             Method of Exercise of Option

 

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by contacting Morgan Stanley (or any other stock plan administrator
selected by the Company in the future) in accordance with procedures established
by the Company.  Information about exercising the Option can be accessed at
USBnet (HRConnection) or www.USBankHR.com, or

 

3

--------------------------------------------------------------------------------


 

such other resource as established by the Company.  When exercising the Option,
the number of shares as to which the Option is being exercised must be
specified, and the purchase price (together with all federal, state, local, and
foreign taxes required to be withheld) must be paid.  To the extent permitted
under the option exercise procedures established by the Company and in effect at
the time of exercise, Optionee may pay the purchase price (i) by check or other
authorized money transfer; (ii) by delivery (through attestation) of
already-owned Shares having a Fair Market Value on the exercise date equal to
the applicable exercise price, which Shares are owned free and clear of any
liens, claims, encumbrances or security interests; or (iii) such other means as
permitted under the procedures established by the Company and in effect at the
time of exercise.  For this purpose, already-owned Shares must have been owned
by Optionee for a minimum of six months prior to the date of exercise of the
Option.

 

6.             Income Tax Withholding

 

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company or an Affiliate may take such
action as it deems appropriate to ensure that all required withholdings with
respect to taxes, which are the sole and absolute responsibility of Optionee,
are withheld or collected from Optionee.  By acceptance and exercise of the
Option, Optionee authorizes the Company or an Affiliate to take such actions,
which may include, but are not limited to: (i) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option, or withholding a portion of
the Shares otherwise to be delivered upon exercise of the Option, in each case
such Shares having a Fair Market Value equal to the amount of such taxes (but
only to the extent necessary to satisfy certain statutory withholding
requirements to avoid adverse accounting treatment under ASC 718);
(ii) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company or an Affiliate; and (iii) permitting Optionee to
deliver shares of Common Stock (other than the Shares issuable upon exercise of
the Option) having a Fair Market Value equal to the amount of tax required to be
withheld, which shares must have been owned by Optionee for a minimum of six
months prior to the date of exercise of the Option.

 

7.             Miscellaneous

 

(a)           The Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.  In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan.  The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.

 

(b)           The Option may not be transferred, other than by will or the laws
of descent and distribution and during Optionee’s lifetime the Option is
exercisable only by Optionee (or by Optionee’s guardian or legal representative
in the case of disability).

 

(c)           The Company shall at all times during the term of the Option
reserve and keep available such number of shares of the Company’s Common Stock
as will be sufficient to satisfy the requirements of the Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)           The Option is issued pursuant to the Plan and is subject to its
terms.  The Plan is available for inspection during business hours at the
principal office of the Company.  In addition, the Plan can be accessed on the
Morgan Stanley Website at www.stockplanconnect.com (or the website of any other
stock plan administrator selected by the Company in the future).

 

(e)           Optionee acknowledges that the grant, vesting, exercise or
amendment of the Option, and the sale or other taxable disposition of the Shares
issued with respect to the Option, may have tax consequences pursuant to the
Code or under local, state or international tax laws.  It is intended that the
Option shall be exempt from Section 409A of the Code and the provisions of the
Agreement and the Plan shall be construed and administered accordingly.  Any
amendment or modification of the Option (to the extent permitted under the terms
of the Plan), will be undertaken in a manner intended to comply with
Section 409A, to the extent applicable. Notwithstanding the foregoing, there is
no guaranty or assurance as to the tax treatment of the Option.  Optionee
acknowledges that Optionee is relying solely and exclusively on Optionee’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives).  Optionee understands and agrees that any and all
tax consequences resulting from the Option and its grant, vesting, exercise,
amendment or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Option, is solely and
exclusively the responsibility of Optionee without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse Optionee for such taxes or other items.

 

8.             Venue

 

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

9.             Definitions

 

(a)           “Disability” means qualifying for and receiving disability
benefits under the Company’s long-term disability programs as in effect from
time to time.

 

(b)           “Early Retirement” means termination of employment (other than for
Cause) by a Person who is age 55 or older and has had 10 or more years of
employment with the Company or its Affiliates following such Person’s most
recent date of hire by the Company or its Affiliates.

 

(c)           “Qualifying Termination” means a termination of Optionee’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control, provided that
such a termination will not be a Qualifying Termination if:

 

(A)                   the Company has notified Optionee in writing more than 30
days prior to the Announcement Date that Optionee’s employment is not expected
to continue for more than 12 months following the date of such notification, and
Optionee’s employment is in fact terminated within such 12-month period; or

 

(B)                   Optionee has announced in writing, prior to the date the
Company provides a Notice of Termination to Optionee, that Optionee intends to
terminate his or her employment.

 

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed the Option (or provided a substitute award to Optionee)
in connection with a Change in Control.

 

5

--------------------------------------------------------------------------------


 

(d)           “Retirement” means the termination of employment (other than for
Cause) by a Person who is age 59 1/2 or older and has had 10 or more years of
employment with the Company or its Affiliates following such Person’s most
recent date of hire by the Company or its Affiliates.

 

6

--------------------------------------------------------------------------------

 